Citation Nr: 1423355	
Decision Date: 05/22/14    Archive Date: 05/29/14

DOCKET NO.  11-26 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a chronic respiratory/pulmonary disability.


REPRESENTATION

Veteran represented by:	Adam G. Werner, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel

INTRODUCTION

The Veteran had active service from November 1983 to December 1986.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The Veteran testified at a June 2013 Board hearing before the undersigned Veterans Law Judge.  The transcript of the hearing is associated with the claim file.  

The Board has recharacterized the Veteran's service connection claim for COPD and lung problems more broadly to include any respiratory disability or pulmonary disability.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009) (holding that a claimant may adequately identify the disability for which compensation benefits are sought by referring to a body part or system that is disabled, or by describing the symptoms of that disability.

The issue of entitlement to service connection for a respiratory/pulmonary disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A June 2010 rating decision denied entitlement to service connection for histoplasmosis of the lung and the Veteran did not appeal that decision in a timely manner, and no new and material evidence was received within the appeal period.

2.  Evidence received since the final June 2010 rating decision is new and raises the reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a respiratory/pulmonary disability.



CONCLUSIONS OF LAW

1.  The June 2010 rating decision, which denied entitlement to service connection histoplasmosis of the lung, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2.  New and material evidence sufficient to reopen the previously denied claim of service connection for a respiratory/pulmonary disability has been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a), 20.1105 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the claim for service connection for a respiratory disability or pulmonary disability.  This award represents a grant of this specific issue on appeal, although the merits of the claim will be addressed further in the remand section.  Therefore, VA's duty to notify or assist, including pursuant to 38 C.F.R. § 3.103(c)(2) (2013) and Bryant v. Shinseki, 23 Vet App 488 (2010), are rendered moot. 

The Veteran originally submitted an application for entitlement for service connection for histoplasmosis in March 2010.  In a June 2010 rating decision, the RO denied the claim.  The Veteran did not appeal the June 2010 rating decision in a timely manner, and no new and material evidence was received within the appeal period.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).  The Veteran filed a new claim for COPD and lung problems within the applicable appeal period, in February 2011.  However, the February 2011 claim cannot be considered a notice of disagreement, because there was no indication of any intent to appeal, and no evidence was submitted in conjunction with the claim.  Therefore, there is no basis to find that new and material evidence was submitted within an appeal period.  The February 2011 claim was denied in a March 2011 rating decision, which continued and confirmed the previous denial for a respiratory disability.  In March 2011, the Veteran filed a notice of disagreement with respect to the March 2011 rating decision.  A September 2011 statement of the case also denied the claim and the denial was continued in March 2012 and January 2014 supplemental statements of the case.  

The Board must determine whether new and material evidence has been presented before it can reopen a claim to re-adjudicate the issue going to the merits.  38 C.F.R. § 20.1105 (2013).  The issue of reopening a claim goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  In other words, the Board is required to first consider whether new and material evidence is presented before the merits of a claim can be considered regardless of the RO's action.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

VA may reopen and review a claim, which has been previously denied, if new and material evidence is submitted by or on behalf of a Veteran.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  Additionally, the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

With respect to the June 2010 rating decision, which denied the claim of entitlement to service connection for histoplasmosis of the lung, the evidence of record included service treatment records and a March 2010 application for benefits from the Veteran.

New evidence added to the record since the June 2010 rating decision rating decision, includes private treatment records, from Uptown Family Practice and Self Regional Healthcare, a January 2012 medical letter from Dr. R. B., a March 2012 VA respiratory examination report and an August 2012 examination addendum, and June 2013 testimony from the Veteran.  

The Board finds that this evidence is new, particularly the March 2012 VA respiratory examination report, the January 2012 medical letter from Dr. R. B., and the June 2013 testimony from the Veteran, because it was not previously before VA decision makers.  The March 2012 VA respiratory examination report and the January 2012 medical letter from Dr. R.B examination report are also material because they show the Veteran has been diagnosed with restrictive lung disease and chronic obstructive pulmonary disease (COPD).  Such diagnoses were not previously of record.  The RO denied the claim in the June 2010 rating decision, in part, because there was no evidence of current treatment for, or a diagnosis of, histoplasmosis of the lung.  Thus, the new evidence relates to an unestablished fact necessary to substantiate the claim, namely current pulmonary diagnoses, and as such, raises a reasonable possibility of substantiating the claim.  Additionally, in June 2013 testimony, the Veteran stated he had been hospitalized during service for respiratory related problems.  Moreover, the January 2012 medical letter from Dr. R. B. linked the Veteran's restrictive lung disease and shortness of breath to service.  This finding is consistent with Shade because, when considered with the other evidence of record, the new evidence triggers VA's duty to assist the Veteran with the scheduling of a VA examination under 38 C.F.R. § 3.159(c)(4) (2013).  While the March 2012 VA respiratory examiner indicated the Veteran was diagnosed with COPD and restrictive lung disease, the VA examiner did not address the Veteran's contentions that the condition had onset during service, nor did the VA examiner address all diagnoses of record, thus a new examination is warranted, as is discussed below.  Accordingly, the claim of entitlement to service connection for a respiratory/pulmonary disability is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The underlying merit of the claim is addressed further in the remand section.



ORDER

New and material evidence having been received, the claim to reopen a claim of entitlement to service connection for a respiratory/pulmonary disability is granted.


REMAND

The Board does not find the March 2012 VA respiratory examination report and August 2012 examination addendum adequate for deciding the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination, it must provide an adequate one).  The March 2012 VA examination report only addressed the diagnoses of COPD and restrictive lung disease and the August 2012 addendum opinion only addressed the diagnosis of COPD.  Neither examination report addressed the additional diagnoses of record.  Specifically, treatment records from Self Regional Healthcare in March 2010 revealed diagnoses of pneumonia, pleurisy and pleural effusion, an April 2010 record diagnosed an abscess of the lung, an August 2011 record diagnosed asthma and a January 2012 record diagnosed dyspnea.  Furthermore, the March 2012 VA respiratory examination report and August 2012 examination addendum did not address the Veteran's contentions that he had symptoms during service and those symptoms continued after service.  While the January 2012 medical letter, from Dr. R. B., did reference the Veteran's contentions of symptoms during service, the medical letter did not address the additional diagnoses of record, as described above, but only addressed restrictive lung disease and shortness of breath.  Thus, in order to satisfy VA's duty to assist, the Board finds that a remand is warranted in order to afford the Veteran an additional VA examination, for the reasons detailed above.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In June 2013, the Veteran testified he was hospitalized at Fort Polk and Fort Sam Houston in April 1985 and August 1985.  Thus, a request for clinical and hospitalization records from Bayne-Jones Army Community Hospital in Fort Polk, Louisiana and Brooke Army Medical Center in Fort Sam Houston, Texas, during April 1985 and August 1985, should be made on remand.  See 38 U.S.C.A. § 5103A(c) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c)(2) (2013).  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

The Veteran stated, during June 2013 testimony, that he first received relevant treatment from Self Regional Healthcare, in Greenwood, South Carolina in 1987.  Treatment records, from Self Regional Healthcare, dated March 2010 to February 2012, are associated with the claims file.  In May 2014, the Veteran also testified that he received relevant treatment from Raleigh General Hospital in Raleigh, North Carolina, in 2002, from Lincoln Park Hospital in Chicago, Illinois, in 2004, and from Abbeville Hospital in Abbeville, South Carolina in the 1980s.  These identified treatment records have not been obtained.  Thus, on remand, Veteran should be afforded another opportunity to submit copies of these identified records, from Self Regional Healthcare, dated from 1987 to March 2010, from Raleigh General Hospital in Raleigh, North Carolina, from 2002, from Lincoln Park Hospital in Chicago, Illinois, from 2004, and from Abbeville Hospital in Abbeville, South Carolina, from the 1980s, to VA, or complete authorization forms permitting VA to obtain these records on his behalf.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(1).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any clinical records related to the Veteran's hospitalizations in April 1985 and August 1985 from the Bayne-Jones Army Community Hospital in Fort Polk, Louisiana and Brooke Army Medical Center in Fort Sam Houston, Texas.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

2.  Obtain the necessary authorization from the Veteran and then attempt to obtain treatment records of treatment from Self Regional Healthcare, dated 1987 to March 2010, from Raleigh General Hospital in Raleigh, North Carolina, from 2002, from Lincoln Park Hospital in Chicago, Illinois, from 2004, and from Abbeville Hospital in Abbeville, South Carolina, from the 1980s, and associate these records with the claims folder.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

3.  Thereafter, schedule the Veteran for a VA examination for the purpose of ascertaining the nature and etiology of all respiratory/pulmonary disabilities diagnosed during the pendency of the appeal or proximate to the claim.  The complete record, to include a copy of this Remand and the claims folder, must be made available to and reviewed by the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished, and all pertinent symptomatology and findings must be reported in detail.  The VA examiner should address the following:

With respect a respiratory/pulmonary disability the examiner should identify all disabilities (to include COPD, restrictive lung disease, pneumonia, pleurisy, abscess of the lung, asthma, dyspnea, and pleural effusion), present at any time during or proximate to, the period of this claim, and provide an opinion as to whether it is at least as likely as not (50 percent or greater degree of probability) that any such disorder was present in service, was caused by service, or is otherwise related to service.  

The examiner must reconcile any current findings with the medical evidence of record reflecting any diagnoses that have been rendered, to include a complete discussion of whether any of the disorders not currently diagnosed could have been present in the past and resolved.

A complete rationale for all opinions expressed must be provided. 

The term "at least as likely as not" does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of a certain conclusion as it is to find against it. 

4.  The Veteran must be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).

5.  Finally, after undertaking any other development deemed appropriate, readjudicate the issue on appeal.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


